Response to Arguments
Applicant's arguments filed 3/21/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Examiner states that Applicant asserts that Tonkin does not teach initial speed values……….but rather speed sensitivity values (last two lines in page 15 or the response letter).”
	The examiner acknowledges that applicant did not assert that Tonkin does not teach initial speed values.  However, the examiner maintains the position as taken in the previous rejection, that Tonkin does determine deceleration, in a manner as claimed in the present invention.
	2) “While examiner acknowledges that Tonkin does not disclose a decelerometer mounted on the housing of the brake lights……….Changing the location of the decelerometer would have to be considered therefore as lying out of the capabilities of the one of ordinary skill, since it involves consideration of an unexplored think strategy.”
	It appears as though the applicant is arguing that placing a microprocessor as close to the decelerometer in the brake light would not have been obvious to one of ordinary skill in the art.  Applicant states that placing the decelerometer as near to the microprocessor as possible, would provide the effect of minimizing the emission and reception of electromagnetic perturbation(interferences).  The examiner asks the applicant, why would placing components closer to each other, to avoid interferences created by distance, not be a common practice to one of ordinary skill?  Would one of ordinary skill not know the benefits of placing items in closer relation to each other.  The 
	3) “Examiner states that the claims do not recite that the speed values and the loss-of-speed values are obtained from the deceleration values……….Even if Tonkin was not to be construed in this manner by the Examiner, Tonkin does not disclose the above referred cumulative effect.”
	The examiner acknowledges the applicant’s incorporation of the term “thereof” into claim 1, for the purpose of clarifying that the values of the vehicle speed and loss of  speed are obtained from the acceleration signal.  However, the examiner does not deem that this would place the application in condition for allowance, because the examiner deems that this feature is already taught by Tonkin, for the reasons as recited in the previous Office Action.  In view of this, applicant’s argument is not deemed persuasive.
	4) “The examiner states that, although not taught by Tonkin, it is inherent that, in order to determine deceleration, there has to be a loss of speed calculated……….Applicant respectfully disagrees with the Examiner’s opinion that determination of loss of speed is inherently taught by Tonkin.”
	Applicant is arguing that determination of deceleration is not inherently determined based on loss of speed.  The applicant points out an example of wherein a decelerometer is an electoinical devices which is responsive to change of movement by taking advantage of internal devices showing varying properties.  The examiner is curious as to where the applicant’s definition of decelerometer comes from, and how the applicant is drawing the conclusion that deceleration and loss of speed are not inherent?  The examiner is unsure as to why the applicant deems that deceleration does not inherently include a loss of speed, especially in the context of the present invention, wherein loss of speed is the determining factor for activating the warning signals.  The examiner maintains the position as discussed in the previous office action, and therefore, the examiner deems that the applicant’s arguments are not deemed persuasive.  
	5) “If the arguments above are not considered persuasive by the Examiner……….Accordingly, the arguments above are considered to be of particular relevance in cases, such as a driving situation, in which the deceleration of the vehicle does not correspond to a regular function(constant, linear, etc.) which would be easily integrable.”
	The applicant is arguing that the present invention is new and novel, because all prior emergency brake maneuver systems determine warning based on deceleration thresholds.  Whereas, the present invention determines warnings based on speed drop thresholds.  As the applicant duly noted, speed drop and deceleration are linked by the 
	If applicant determines that an RCE is appropriate, the examiner would like to draw applicant’s attention to the prior art reference to Bingle(USPGPUB 2015/0158418).  Bingle teaches a center high mounted brake light system, wherein a decelerometer(35) is embedded into the brake light(see: Bingle, sec[0038]).  As well, Bingle teaches that the rate of vehicle deceleration is determined or by the controller receiving signals from the vehicles body control module, the degree of brake pedal actuation, etc(see: sec[0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687